NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          APR 12 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BEATRIZ ELENA ESPINEL,                           No. 07-70552

               Petitioner,                       Agency No. A096-163-123

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Beatriz Elena Espinel, a native and citizen of Venezuela, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and reconsider, Mohammed v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in

part the petition for review.

      The BIA was within its discretion in denying Espinel’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s prior

decision affirming the immigration judge’s (“IJ”) order denying her application for

asylum. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180

n.2 (9th Cir. 2001) (en banc).

      The BIA did not abuse its discretion by denying Espinel’s motion to reopen,

because the BIA considered the evidence she submitted and acted within its broad

discretion in determining that the evidence was insufficient to warrant reopening.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a

motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to

law.”).

      We lack jurisdiction to review Espinel’s IJ bias contention because she

failed to exhaust that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      We lack jurisdiction to review the BIA’s October 10, 2006, order,

dismissing Espinel’s direct appeal from the IJ’s decision, because this petition for




                                            2
review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3